Citation Nr: 1102353	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-11 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which denied service connection for PTSD.

Jurisdiction of this case was later transferred to the RO in 
Detroit, Michigan.

The Veteran appeared before the undersigned Acting Veterans Law 
Judge at a hearing at the Detroit RO in November 2008.  The 
hearing transcript is associated with the claims file.

In a January 2009 decision, the Board denied the Veteran's claim.  
The Veteran appealed the Board's decision to the Court, which in 
a November 2009 Order granted the parties' Joint Motion, vacating 
the Board's decision and remanding the issue for compliance with 
the terms of the Joint Motion.


FINDINGS OF FACT

1.  The Veteran is not shown to have performed active service 
that involved combat with the enemy.

2.  The Veteran is shown to have been diagnosed with PTSD due to 
stressor events associated with military experiences in the 
Republic of Vietnam during active service.  




CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have been 
met.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

To the extent that the action taken below is favorable to the 
Veteran, further discussion of VCAA is not required.

II.  Service Connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate that 
a disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

Effective on July 13, 2010, VA amended its regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity  and a VA psychiatrist or psychologist, or a 
psychiatrist or  psychologist with whom VA has 
contracted, confirms that the  claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing  
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of  the veteran's service, the veteran's 
lay testimony alone  may establish the occurrence of 
the claimed in-service  stressor.  For purposes of 
this paragraph, "fear of hostile military or terrorist 
activity" means that a veteran  experienced, 
witnessed, or was confronted with an event or  
circumstance that involved actual or threatened death 
or  serious injury, or a threat to the physical 
integrity of  the veteran or others, such as from an 
actual or potential  improvised explosive device; 
vehicle-imbedded explosive  device; incoming 
artillery, rocket, or mortar fire;  grenade; small 
arms fire, including suspected sniper fire;  or attack 
upon friendly military aircraft, and the  veteran's 
response to the event or circumstance involved a  
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

In this case, the Veteran's stressors consist of being privy to 
information transmitted as a radio operator to units that 
suffered casualties and knowing soldiers who died in Vietnam.  
Specifically, the Veteran testified that he was a primary radio 
operator for his unit in Vietnam.  He received radio 
communications and transferred this information to specific 
units.  He testified that some of the reports that he would hear 
over the radio vividly described casualties of fellow soldiers 
that he knew.  He further stated that he was depressed and 
fearful each time he was called to the radio to contact a medical 
evacuation unit or air power support for a unit pinned down and 
needing support.  In a written statement, the Veteran also 
reported that he knew a former friend and classmate of his who 
was killed in Vietnam and also knew the name (H.M.) of one of the 
men who was killed while he was working as a radio operator.

The Veteran's personnel records indicate that he was awarded the 
National Defense Service Medal (NDSM), the Vietnam Service Medal 
(VSM), the Vietnam Campaign Medal (VCM) and the SPS (Security 
Police Squadron) M-16; there is no indication of receipt of such 
combat-related citations as the Purple Heart Medal or the Combat 
Infantryman Badge.  Additionally, his military records indicate 
that his principal in-service duties included being a radio 
operator, clerk typist, and tactical command chief.  In short, 
there is no evidence of record to suggest the Veteran's 
participation in combat with the enemy during service.

The Veteran underwent a VA examination in October 2005.  The 
Veteran was diagnosed with combat-related PTSD.  This diagnosis 
is based on the Veteran's self-reported history of experiencing 
stressors during his time as a radio operator in Vietnam.  The 
diagnosis of PTSD is not in question.

In July 2010, the Board requested a medical expert opinion from a 
psychiatrist to determine whether the Veteran's in-service 
experience of learning of causalities in Vietnam, particularly H. 
M., was sufficient to have resulted in a diagnosis of PTSD.  The 
psychiatrist concluded that it was as least as likely as not 
(e.g., a 50 percent or greater probability) that the Veteran's 
in-service experience of learning of causalities in Vietnam, in 
particular H.M., was sufficient to have resulted in a diagnosis 
of PTSD.

Based on the evidence of record, the Board finds that the 
Veteran's claimed stressors are consistent with the places, 
types, and circumstances of the Veteran's active service in 
Vietnam, as detailed in his service personnel records.  Further, 
a VA psychiatrist has confirmed that the claimed stressors are 
adequate to support a diagnosis of PTSD.  

Accordingly, the Board finds that the Veteran does suffer from 
PTSD that is shown as likely as not to be causally linked to his 
military experiences.  Accordingly, service connection for PTSD 
is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


